Filed 3/26/14 In re A.A. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re A.A., a Person Coming Under the
Juvenile Court Law.


THE PEOPLE,
         Plaintiff and Respondent,                                   A139788
v.
                                                                     (Alameda County
A.A.,                                                                Super. Ct. No. SJ13020944)
         Defendant and Appellant.




         A.A. appeals from a dispositional order placing him on informal probation
pursuant to Welfare and Institutions Code section 654.2. His counsel raises no issues and
asks this court for an independent review of the record. (People v. Wende (1979) 25
Cal. 3d 436.) Defendant was apprised of his right to file a supplemental brief but did not
do so.
         On May 15, 2013, a Welfare and Institutions Code section 602 petition was filed
alleging that defendant made a felony criminal threat (Pen. Code, § 422). The charge was
based on the allegation that defendant posted the following message on the Facebook
Web site: “I’m not the only one that wants to shoot up the school, right? I literally hate
almost every single shit sucker that goes here Almost every [sic].” On July 18, 2013, the
court, on the district attorney’s motion, reduced the offense to a misdemeanor and



                                                             1
referred defendant to the probation department to determine his suitability for informal
supervision.
      On September 10, 2013, the prosecutor requested that defendant consent to a
search clause as a condition of informal probation. Defendant consented to the search
condition, but reserved an objection to the condition to preserve the issue on appeal. The
court placed defendant on informal probation pursuant to Welfare and Institutions Code
section 654.2 on standard conditions including a search clause.
      On December 27, 2013, defendant filed a petition for writ of mandate challenging
the search condition in Case No. A140581. This court denied the petition on February
11, 2014.
      Defendant now purports to appeal from the order placing him on informal
probation. An order of informal supervision, however, is not an appealable judgment.
(Welf. and Inst. Code, § 800, subd. (a); Ricki J. v. Superior Court (2005) 128 Cal. App. 4th
783, 791.) Accordingly, we dismiss the appeal.
      The appeal is dismissed.




                                            2
                                _________________________
                                Rivera, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Reardon, J.




A139788




                            3